Cite as: 556 U. S. ____ (2009)                   1

                         ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
       ROBERT MEGGINSON v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT
                 No. 07–6309. Decided May 18, 2009

   The motion of petitioner for leave to proceed in forma
pauperis and the petition for writ of certiorari are granted.
The judgment is vacated and the case is remanded to the
United States Court of Appeals for the Fourth Circuit for
further consideration in light of Arizona v. Gant, 556 U. S.
___ (2009).
   JUSTICE ALITO, dissenting.
   In Arizona v. Gant, 556 U. S. ___ (2009), the Court held
that a law enforcement officer who arrests a vehicle occu
pant may search the vehicle if the officer has reason to
believe the vehicle contains evidence of the crime of arrest.
Id., at ___ (slip op., at 18). The Court took this test from
JUSTICE SCALIA’s separate opinion in Thornton v. United
States, 541 U. S. 615, 632 (2004) (opinion concurring in
judgment), but did not provide an independent explana
tion of the basis for or the scope of this rule. As I observed
in dissent, Gant, supra, at ___ (slip op., at 10), this test
creates a host of uncertainties, and this case illustrates
just one of the problems.
   Here, petitioner, a vehicle occupant, was arrested on a
warrant for threatening to kill his wife in violation of N. C.
Gen. Stat. Ann. §14–277.1 (Lexis 2007).* It does not
——————
  * “(a) A person is guilty of a Class 1 misdemeanor if without lawful
authority:
  “(1) He willfully threatens to physically injure the person or that
person’s child, sibling, spouse, or dependent or willfully threatens to
damage the property of another;
  “(2) The threat is communicated to the other person, orally, in writ
ing, or by any other means;
2                 MEGGINSON v. UNITED STATES

                         ALITO, J., dissenting

appear that petitioner told his wife how he intended to kill
her, i.e., with a gun, knife, bare hands, etc. After peti
tioner was arrested, his car was searched, and the officer
found, among other things, a loaded revolver and drugs.
This case thus appears to present an important question
regarding the meaning and specificity of the reasonable
suspicion requirement in Gant. Because of the ambiguity
of the new Gant test and the frequency of roadside arrests,
I would grant certiorari in this case to provide much
needed clarification.




——————
  “(3) The threat is made in a manner and under circumstances which
would cause a reasonable person to believe that the threat is likely to
be carried out; and
  “(4) The person threatened believes that the threat will be carried
out.
  “(b) A violation of this section is a Class 1 misdemeanor.” N. C. Gen.
Stat. Ann. §14–277.1